Citation Nr: 1621357	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for claimed residuals of chronic cervicitis (hysterectomy).

2.  Entitlement to service connection for disability manifested by recurrent urinary/kidney infections (also claimed as chronic nephritis).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to November 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied service connection for patellofemoral syndrome of both knees, recurrent sinusitis, recurrent urinary/kidney infection, and chronic cervicitis.  The Veteran filed a notice of disagreement (NOD) with the RO's decision in October 2008.  The RO issued a statement of the case (SOC) in December 2009, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Following the hearing, undersigned left the record open for an additional 60 days for the submission of additional evidence; however, no additional evidence was received.

In March 2013, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for further action, to include additional development of the evidence.  After accomplishing further action with regard to the claims appeal, in a January 2015 rating decision, the AMC granted service connection for patellofemoral syndrome of both knees and for allergic rhinitis (claimed as sinusitis); hence, the claims for right and left knee disabilities, and for sinusitis, have been resolved.  However, also in September 2014, the AMC continued to deny service connection for recurrent urinary/kidney infection and chronic cervicitis (as reflected in a supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  

[Parenthetically, the Board notes that although the Board also remanded the claim for a higher initial rating in excess of 10 percent for service-connected dysthymic disorder for issuance of an SOC, the Veteran did not perfect an appeal as to that matter after the issuance of a November 2014 SOC reflecting the award of an initial 30 percent rating for the disability.]

For reasons made clear, below, the Board has recharacterized the claim previously styled as one for chronic cervicitis as reflected on the title page, consistent with the Veteran's assertions and what the AOJ has adjudicated.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although chronic cervicitis was diagnosed in service, and the Veteran has claimed that she continued to receive treatment for chronic cervicitis post-service and that her 2005 hysterectomy is a residual of chronic cervicitis, the only competent, probative opinion to address this question weighs against the claim.

3.  Kidney infections and urinary tract infections were diagnosed in service, the Veteran has asserted continuous manifestations of a kidney disorder post-service, and pertinent medical evidence indicates that the Veteran's last urinary tract infection was in July 2009 (during a time frame pertinent to the claim on appeal).   


CONCLUSIONS OF LAW

1. The criteria for service connection for claimed residuals of chronic cervicitis (hysterectomy) are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a kidney disorder (chronic nephritis) manifested by recurrent urinary kidney infections are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

With respect to the claims on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter sent to the Veteran in December 2007, prior to the initial unfavorable decision issued in September 2008, advised the Veteran of the evidence and information necessary to substantiate her service connection claims, as well as  her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.. 

VA has also satisfied its duty to assist the Veteran in the development of her claims.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished.  In this regard, service treatment records, as well as post-service VA treatment records, and a VA examination and opinion, have been obtained and considered.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

As for the Veteran's Board Hearing, as noted, the Veteran was afforded the opportunity to provide testimony during her August 2012 hearing.  During the hearing, the undersigned identified the issues on appeal (to include those herein decided), and elicited testimony regarding the Veteran's service history, and current  complaints and treatment.  While the submission of any specific additional evidence was not explicitly suggested, on these facts, such omission was harmless.  During the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the Veteran's claims, and additional development of the claim was ordered pursuant to a subsequent remand.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

Likewise, the Board finds that the AOJ substantially complied with the Board's remand instructions, to the extent possible.  The AMC sent the Veteran a letter in April 2014, requesting that she identify any private treatment providers who had treated her for her claimed disabilities, and requested that she complete an appropriate authorization form to enable VA to obtain any such records.  However, other than generally referencing treatment provided by her family doctor during the Board hearing, the Veteran has neither identified a specific private provider, nor furnished any release to enable VA to obtain records of such treatment or the records, themselves-to include during the abeyance period following the hearing, or in response to the AOJ's.  Hence, no further action in this regard is required.  Moreover, consistent with the remand directives, the AOJ obtained updated VA treatment records, and, in November 2014, the Veteran underwent a new VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).  As such, a remand for any corrective action(s) is not necessary.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, to include nephritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is competent to report that about which he or she has personal knowledge, to include the occurrence of an injury, and his or her own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board must assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In assessing the credibility and probative value of lay assertions, such reports must be weighed against medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A. Residuals of Chronic Cervicitis

The Veteran contends that her post-service hysterectomy was a result of or caused by her chronic cervicitis diagnosed during service.  

Service treatment records (STRs) include an enlistment medical examination report noted to be negative for any pelvic abnormalities.  In December 1996, following a routine pap smear, the Veteran was diagnosed with low-grade squamous intraepithelial lesion (LSIL).  In January 1997, the Veteran had a colposcopy and was diagnosed with chronic cervicitis.  Pap smears in April 1997, April 1998, July 1999, March 2000, and January 2001 were normal, and a cytology report in April 1998 found no malignant or dysplastic cells.  She was treated for a yeast infection in December 1999, but had no other complaints or treatment for gynecological problems.  A report of medical examination conducted at the time of the Veteran's separation from service referred to her last gynecological examination in January 2001, which was  normal.

The August 2009 VA examiner reviewed the Veteran's medical history and noted that her first abnormal pap smear was in the military in December 1996.  He remarked that she had a subsequent colposcopy procedure and normal pap smears ever since.  The Veteran reported having a hysterectomy for dysfunctional ureteral bleeding in 2006 and that she still has one ovary.  The examiner noted that she had never had pelvic inflammatory disease and that she had no complaints of sexual function or genitourinary conditions at that time.  The examiner diagnosed her with cervical dysplasia, status post colposcopy procedure with normal pap smears following the procedure, and status post hysterectomy for dysfunctional ureteral bleeding.

During her August 2012 Board hearing, the Veteran testified that she was treated for chronic cervicitis multiple times during service and that she had to have a hysterectomy due to cervicitis.  The Veteran contended that she had gone to her family doctor for many years post-service and had been treated for the condition continually.  The record was left open for 60 days for the Veteran to submit private treatment records; however, the Veteran did not submit any additional records. 

The November 2014 VA examiner noted that the Veteran had been previously diagnosed with chronic cervicitis, which had been resolved.  The Veteran reported she had uterine ablation and underwent a partial hysterectomy due to the uterine condition with complete removal of the right ovary in 2005.  She had current symptoms of pelvic pressure and chronic left pelvic pain related to her gynecological condition and urinary incontinence.  During the physical examination, the examiner found no cervix or uterus problems, intact surgical cuff, non-palpable adnexa, no copious yellow discharge in the vaginal vault, and no tenderness to palpation.  He opined that it less likely as not that the disability had its onset in or was otherwise medically related to service.  He remarked that the Veteran was diagnosed with chronic cervicitis during service but that STRs did not show a progression of the cervical condition since the cervical biopsy performed in January 1997.  Rather, STRs show that the condition resolved in 1998.  The examiner also noted that the Veteran was diagnosed with yeast infections in 1999 and promptly treated.  He found that her hysterectomy in 2005 was "less likely related to her previous history of abnormal pap, which resolved and history of chronic cervicitis" because "treatment records do not show she was diagnosed with a uterine condition, or exhibited symptoms that could be attributed to an underlying uterine condition that would warrant subsequent hysterectomy with complete removal of the right ovary in 2005."

As an initial matter, the Board observes that the Veteran was diagnosed and treated for chronic cervicitis while in service.  However, STRs show that the condition resolved in April 1998, and subsequent pap smears while in service were normal.  Further, during her August 2012 hearing, the Veteran explained that she did not currently have chronic cervicitis, but instead that her hysterectomy was due to the chronic cervicitis that was diagnosed while in service.
 
However, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's in-service diagnosis of chronic cervicitis and her hysterectomy in 2005.  Significantly, the November 2014 VA examiner specifically opined that it was less likely than not that her chronic cervicitis resulted in or caused her to have a hysterectomy because there was no evidence that "she was diagnosed with a uterine condition, or exhibited symptoms that could be attributed to an underlying uterine condition that would warrant subsequent hysterectomy, with salpingo-oophorectomy in 2005," while in service.

The Board finds compelling that, as discussed above, the only medical opinion of record to address the existence of any etiological relationship between the Veteran's chronic cervicitis and her subsequent hysterectomy-the  November 2014 VA examiner's opinion-is  negative.  As that opinion was based on interview and examination of the Veteran, consideration of her documented history and assertions, and supported by stated rationale, the Board accepts such opinion as probative of the medial nexus question.    

In addition to the medical evidence discussed above, the Board has considered the lay assertions advanced in support of the claim on appeal.  However, to the extent that the Veteran purports to assert the existence of medical relationship between her in-service cervicitis current low back disability and service, as a layperson without appropriate medical training and expertise, she is simply not competent to make such an assertion.

Although a lay person is certainly competent to report a matter within his or personal knowledge, and to opine on medical matters such as those perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the cause of the Veteran's post-service hysterectomy is a  complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran's assertions in this regard have no probative value, she can neither support her claim, nor counter the probative medical opinion evidence of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the claim for service connection for claimed residuals of chronic cervicitis (hysterectomy), must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


B. Kidney Disorder

The Veteran contends that service connection for a kidney disorder manifested by pyelonephritis (kidney infections) and urinary tract infections (UTIs) is warranted. 

STRs include an enlistment medical examination report noted to be negative for any genitourinary abnormalities.  In March 1997, September 1997, and October 1997, the Veteran was treated for UTIs.  The October 1997 examiner noted that the Veteran had had persistent UTIs since May 1997.  In March 1998, the Veteran was treated for a left kidney infection, which was resolving.  In April 1998, the Veteran complained of left flank pain with voiding, but an examination found no evidence of vesicoureteral reflux or bladder abnormalities.  The Veteran was again diagnosed and treated for a UTI in July 2001.  In the report of her separation examination, the physician noted a history of UTIs, with the last one having been resolved in July 2001, and that the Veteran's kidney infections were the result of her UTIs. 

Post service, the August 2009 VA examiner noted that the Veteran had a history of recurrent UTIs, as many as four to six per year, but that her condition had improved greatly such that now she had approximately one or two UTIs per year, with no complications.  He noted that her last UTI was in July 2009 and that she had no renal failure, lethargy, or weakness; no dialysis; no history of renal stones; and that her blood urea nitrogen and creatinine were normal.

During her August 2012 Board hearing, the Veteran testified that she was treated for recurrent UTIs and kidney infections multiple times during service and that she had gone to her family doctor for many years post-service to be treated for these conditions.  The record was left open for 60 days for the Veteran to submit private treatment records; however, the Veteran did not submit any additional records. 

VA treatment records show that the Veteran had no genitourinary complaints in January 2011 and October 2014.

The November 2014 VA examiner noted that the Veteran  had been diagnosed with pyelonephritis while in service, which had resolved, and that she had been treated for multiple UTIs.  It was noted that the Veteran denied any recent episodes of kidney infection or UTIs.  The examiner opined that it was less likely as not that the Veteran's kidney disorder had its onset in or is otherwise medically related to service.  The examiner noted that while the Veteran had had a number of UTIs while in service, which were either associated with kidney infections or were just UTIs by themselves, there was "no recurrence of kidney infection or is there any clinical evidence of residual disability noted on today's examination or in the clinical records."  

As an initial matter, the Board notes that, the Veteran suffered from recurrent UTIs and was diagnosed with both UTIs and kidney infections while in service.  The  record shows that she was diagnosed with a UTI in July 2001, shortly before she was discharged, and then again in July 2009, eight years after service.  service connected on a presumptive basis.  

Although the Veteran's noted post-service UTI was outside of the time frame for establishing service connection for a kidney disorder (chronic nephritis) on a presumptive basis (see 38 C.F.R. § 3.307(a)), the Board nonetheless finds that the  record  presents a basis for an award of service connection for a chronic kidney disorder on the basis of continuity of symptomatology.   See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, supra.   While the November 2014 VA examiner stated that the Veteran did not have a reoccurrence of kidney infection since service, as noted above, the evidence does document  that the Veteran's last UTI was in July 2009.  Such is indicative of a manifestation of current disability during a time frame pertinent to the claim on appeal.   See McClain v. Nicholson, 21 Vet. App. 319, 321-22 (2007).   Furthermore, as noted,  STRs document that the Veteran had multiple UTIs while in service, which a medical professional associated with kidney infections.  In addition, the August 2009 VA examiner noted that Veteran had a history of recurrent UTIs, as many as four to six per year prior to and during service, but that her condition had improved greatly such that now she had approximately one or two UTIs per year.  This evidence suggests a continuity of recurrent manifestations of a kidney disorder-albeit, now, less frequent- since service. 

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence and resolving all reasonable doubt on certain elements of her claim in her favor, the Board finds that the criteria for service connection for a kidney disorder (chronic nephritis) manifested by recurrent urinary/kidney infections, are met.  


ORDER

Service connection for claimed residuals of chronic cervicitis (hysterectomy) s denied.

Service connection for a kidney disorder (chronic nephritis) manifested by recurrent urinary/kidney infections is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


